EXHIBIT 10.13


GLOBAL SIGNAL INC.
OMNIBUS STOCK INCENTIVE PLAN

(As amended December 21, 2005)

Section 1.  Purpose of Plan.

The name of this plan (formerly the Pinnacle Holdings Inc. Stock Option Plan and
prior to that the Pinnacle Holdings Inc. Employee Stock Option Plan) is the
Global Signal Inc. Omnibus Stock Incentive Plan (the ‘‘Plan’’). The Plan was
adopted by the Board (as hereinafter defined) on October 31, 2002, amended and
restated on August 20, 2003, and further amended and restated on February 11,
2004 (the ‘‘2004 Amendments’’). The purpose of the Plan is to provide additional
incentive to selected management employees, directors and Consultants of the
Company or its parents or subsidiaries whose contributions are essential to the
growth and success of the Company's business, in order to strengthen the
commitment of such persons to the Company or its parents or subsidiaries,
motivate such persons to faithfully and diligently perform their
responsibilities and attract and retain competent and dedicated persons whose
efforts will result in the long-term growth and profitability of the Company. To
accomplish such purposes, the Plan provides that the Company may grant (a)
Options, (b) Stock Appreciation Rights, (c) awards of Restricted Shares,
Deferred Shares, Performance Shares or unrestricted Shares, or (d) any
combination of the foregoing.

Section 2.  Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) ‘‘Administrator’’ means the Board, or if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 3 hereof.

(b) ‘‘Affiliate’’ means an affiliate of the Company (or other referenced entity,
as the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Exchange Act; provided, that, for the sake of clarity, with respect to the
Company, the term Affiliate shall not be understood to apply to any of the
limited partners of Greenhill Capital Partners, L.P. solely as a result of their
status as such.

(c) ‘‘Beneficial Owner’’ (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.

(d) ‘‘Board’’ means the Board of Directors of the Company.

(e) ‘‘Cause’’ means (i) the continued failure by the Participant substantially
to perform his or her duties and obligations to the Company or any of its
parents or subsidiaries, including without limitation repeated refusal to follow
the reasonable directions of his or her employer, knowing violation of law in
the course of performance of the duties of Participant's employment with the
Company or any of its parents or subsidiaries, engagement in misconduct which is
materially injurious to the Company or any of its parents or subsidiaries,
repeated absences from work without a reasonable excuse, or intoxication with
alcohol or illegal drugs while on the Company's or any its parents or
subsidiaries' premises during regular business hours (other than any such
failure resulting from his or her incapacity due to physical or mental illness);
(ii) fraud or material dishonesty against the Company or any of its parents or
subsidiaries; or (iii) a conviction or plea of guilty or nolo contendere for the
commission of a felony or a crime involving material dishonesty. Determination
of Cause shall be made by the Administrator in its sole discretion.

(f) ‘‘Change in Capitalization’’ means any increase, reduction, or change or
exchange of Shares for a different number or kind of shares or other securities
or property by reason of a (i) merger, consolidation, reclassification,
recapitalization, or other reorganization, (ii) stock dividend, stock split or
reverse stock split, (iii) combination or exchange of shares, (iv) other change
in corporate structure or (v) declaration of a special dividend or other
distribution, which, in any such case, the Administrator determines, in its sole
discretion, affects the Shares such that an adjustment pursuant to Section 5
hereof is appropriate.

1


--------------------------------------------------------------------------------


(g) ‘‘Change in Control’’ means the first to occur of (i) any Person becoming
the Beneficial Owner, directly or indirectly, of more than 50% of the total
voting power of the then outstanding voting stock (stock then entitled to vote
generally in the election of directors) of the Company or any entity controlling
the Company, including, without limitation, pursuant to a merger, consolidation
or other reorganization or (ii) a sale (a ‘‘Qualifying Asset Sale’’) of all or
substantially all of the assets of the Company to another entity where
stockholders of the Company immediately prior to the effectiveness of such asset
sale do not own, immediately following the effectiveness of such asset sale, 50%
or more of the total voting power of the voting stock of the purchasing entity
in substantially the same proportions as their ownership of the Company prior to
such asset sale (it being understood that no transaction determined by the
Administrator, in its good faith, to be a securitization or financing
transaction shall be deemed a sale of all or substantially all of the assets of
the Company).

(h) ‘‘Code’’ means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(i) ‘‘Committee’’ means any committee or subcommittee the Board may appoint to
administer the Plan. To the extent necessary and desirable, the Committee shall
be composed entirely of individuals who meet the qualifications referred to in
Section 162(m) of the Code, Rule 16b-3 under the Exchange Act and the applicable
stock exchanges. If at any time or to any extent the Board shall not administer
the Plan, then the functions of the Administrator specified in the Plan shall be
exercised by the Committee. Except as otherwise provided in the Company’s
Certificate of Incorporation or Bylaws, as amended from time to time, any action
of the Committee with respect to the administration of the Plan shall be taken
by a majority vote at a meeting at which a quorum is duly constituted or
unanimous written consent of the Committee’s members.

(j) ‘‘Common Stock’’ means the common stock, par value $.01 per share, of the
Company.

(k) ‘‘Company’’ means Global Signal Inc., a Delaware corporation (or any
successor corporation).

(l) ‘‘Consultant’’ means a consultant or advisor, whether or not a natural
person, engaged to render bona fide services to the Company, or any of its
parents or subsidiaries.

(m) ‘‘Deferred Shares’’ means the right to receive Shares at the end of a
specified deferral period granted pursuant to Section 9 below.

(n) ‘‘Disability’’ means (i) any physical or mental condition that would qualify
a Participant for a disability benefit under any long-term disability plan
maintained by the Company, (ii) when used in connection with the exercise of an
Incentive Stock Option following termination of employment, disability within
the meaning of Section 22(e)(3) of the Code, or (iii) such other condition as
may be determined in the sole discretion of the Administrator to constitute
Disability.

(o) ‘‘Eligible Recipient’’ means a key employee, director or Consultant of the
Company or any its parents or subsidiaries who has been selected as an eligible
participant by the Administrator.

(p) ‘‘Exchange Act’’ shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(q) ‘‘Exercise Price’’ means the per share price at which a holder of an award
granted hereunder may purchase the Shares issuable upon exercise of such award.

(r) ‘‘Fair Market Value’’ as of a particular date shall mean the fair market
value of a share of Common Stock as determined by the Administrator in its sole
discretion; provided, however, that (i) if the Common Stock is admitted to
trading on a national securities exchange, fair market value of a share of
Common Stock on any date shall be the closing sale price reported for such share
on such exchange on the last day preceding such date on which a sale was
reported, (ii) if the Common Stock is admitted to quotation on the National
Association of Securities Dealers Automated Quotation (‘‘Nasdaq’’) System or
other comparable quotation system and has been designated as a National Market
System (‘‘NMS’’) security, fair market value of a share of Common Stock on any
date shall be the closing sale price reported for such share on such system on
the last date preceding such date on which a sale was reported, or (iii) if the
Common Stock is admitted to quotation on the Nasdaq System but has not been
designated as an NMS security, fair market value of a share of Common Stock on
any date shall be the average of the

2


--------------------------------------------------------------------------------


highest bid and lowest asked prices of such share on such system on the last
date preceding such date on which both bid and ask prices were reported.

(s) ‘‘Incentive Stock Option’’ shall mean an Option that is an ‘‘incentive stock
option’’ within the meaning of section 422 of the Code, or any successor
provision, and that is designated in the applicable Option agreement as an
Incentive Stock Option.

(t) ‘‘Non-Officer Director’’ means a director of the Company who is not (i) an
officer or employee of the Company or of any of its parents or subsidiaries or
(ii) the Beneficial Owner, whether directly or indirectly, of ten percent (10%)
or more of the Common Stock.

(u) ‘‘Nonqualified Stock Option’’ means any Option that is not an Incentive
Stock Option, including any Option that provides (as of the time such Option is
granted) that it will not be treated as an Incentive Stock Option.

(v) ‘‘Option’’ means an option to purchase shares of Common Stock granted
pursuant to Section 7 hereof.

(w) ‘‘Participant’’ means (i) any Eligible Recipient selected by the
Administrator, pursuant to the Administrator's authority in Section 3 below, to
receive grants of Options, Stock Appreciation Rights, awards of Restricted
Shares, Deferred Shares, or Performance Shares or any combination of the
foregoing, and upon his or her death, his or her successors, heirs, executors
and administrators, as the case may be and (ii) any Non-Officer Director who is
eligible to receive Shares pursuant to Section 10 below.

(x) ‘‘Performance Shares’’ means Shares that are subject to restrictions based
upon the attainment of specified performance objectives granted pursuant to
Section 9 below.

(y) ‘‘Person’’ shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) Fortress
Investment Group LLC or any of its Affiliates, (iii) Greenhill Capital Partners,
L.P. or any of its Affiliates, (iv) any member of any group (as defined in Rule
13d-3 under the Exchange Act) of which any of the entities indicated in the
foregoing clauses (i)-(iii) is a member, other than any of such entities
indicated in the foregoing clauses (i)-(iii), for so long as such member of such
group does not own, directly or indirectly, more than 50% of the economic
interest in the Shares Beneficially Owned by such group, (v) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Subsidiaries, (vi) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (vii) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

(z) ‘‘Restricted Shares’’ means Shares subject to certain restrictions granted
pursuant to Section 9 below.

(aa) ‘‘Retirement’’ means a termination of a Participant's employment, other
than for Cause, on or after attainment of age 65.

(bb) ‘‘Shares’’ means shares of Common Stock reserved for issuance under the
Plan, as adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.

(cc) ‘‘Stock Appreciation Right’’ means the right pursuant to an award granted
under Section 8 below to receive an amount equal to the excess, if any, of (i)
the aggregate Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the Shares covered by such right or such
portion thereof, over (ii) the aggregate Exercise Price of such right or such
portion thereof.

Section 3.  Administration.

(a) The Plan shall be administered in accordance with the requirements of
Section 162(m) of the Code (but only to the extent necessary and desirable to
maintain qualification of awards under the Plan under Section 162(m) of the
Code) and, to the extent applicable, Rule 16b-3 under the Exchange Act (‘‘Rule
16b-3’’), by the Board or, at the Board's sole discretion, by the Committee,
which shall be appointed by the Board, and which shall serve at the pleasure of
the Board.

3


--------------------------------------------------------------------------------


(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

(1) to select those Eligible Recipients who shall be Participants;

(2) to determine whether and to what extent Stock Options, Stock Appreciation
Rights, awards of Restricted Shares, Deferred Shares or Performance Shares or a
combination of any of the foregoing, are to be granted hereunder to
Participants;

(3) to determine whether Options are intended to be Incentive Stock Options or
Nonqualified Stock Options, provided, however, that Incentive Stock Options can
only be granted to employees of the Company or any of its parents or
subsidiaries (within the meaning of Section 424(e) and (f) of the Code);

(4) to determine the number of Shares to be covered by each award granted
hereunder;

(5) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each award granted hereunder (including, but not limited to, (x)
the restrictions applicable to awards of Restricted Shares or Deferred Shares
and the conditions under which restrictions applicable to such awards of
Restricted Shares or Deferred Shares shall lapse, and (y) the performance goals
and periods applicable to awards of Performance Shares);

(6) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Stock Options,
Stock Appreciation Rights, awards of Restricted Shares, Deferred Shares or
Performance Shares or any combination of the foregoing granted hereunder;

(7) to determine the Fair Market Value;

(8) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of their employment
for purposes Nonqualified Stock Options granted under the Plan;

(9) to reduce the Exercise Price of any award granted hereunder to the then
current Fair Market Value if the Fair Market Value of the Shares covered by such
award has declined since the date such award was granted;

(10) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and

(11) to interpret the terms and provisions of the Plan and any award issued
under the Plan (and any award agreement relating thereto), and to otherwise
supervise the administration of the Plan.

(c) Notwithstanding paragraph (b) of this Section 3, the automatic,
nondiscretionary grants of Shares shall be made to Non-Officer Directors
pursuant to and in accordance with the terms of Section 10 below.

(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any of its parents or subsidiaries acting
on behalf of the Board or the Committee, shall be personally liable for any
action, omission, determination, or interpretation taken or made in good faith
with respect to the Plan, and all members of the Board or the Committee and each
and any officer or employee of the Company and of any of its parents or
subsidiaries acting on their behalf shall, to the maximum extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, omission, determination or interpretation.

Section 4.  Shares Reserved for Issuance Under the Plan.

(a) Subject to Section 5 hereof, the total number of shares of Common Stock
reserved and available for issuance under the Plan shall be equal to 6,715,000
shares, provided however, that commencing on the

4


--------------------------------------------------------------------------------


first day of the Company's fiscal year beginning in calendar year 2005, the
number of shares reserved and available for issuance shall be increased by an
amount equal to the lesser of (i) 1,000,000 shares or (ii) two percent (2%) of
the number of outstanding shares of Common Stock on the last day of the
immediately preceding fiscal year. Such Shares may consist, in whole or in part,
of authorized and unissued Shares or treasury shares. From and after the date
that Section 162(m) of the Code becomes applicable to the Company, the aggregate
number of Shares with respect to which Options may be granted to any individual
Participant during the Company's fiscal year shall not exceed 2,000,000 Shares.
If an Option previously granted to any individual Participant is canceled in the
same fiscal year of the Company in which it was granted, the canceled option
will be counted against the limitation described in the immediately preceding
sentence of this Section 4(a).

(b) To the extent that (i) an Option expires or is otherwise terminated without
being exercised, or (ii) any Shares subject to any award of Restricted Shares,
Deferred Shares or Performance Shares granted hereunder are forfeited, such
Shares shall again be available for issuance in connection with future awards
granted under the Plan. If any Shares have been pledged as collateral for
indebtedness incurred by a Participant in connection with the exercise of an
award granted hereunder, such Shares as are returned to the Company in
satisfaction of such indebtedness shall again be available for issuance in
connection with future awards granted under the Plan.

Section 5.  Equitable Adjustments.

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan and the maximum number of
Shares that may be granted to any Participant in any calendar year, (ii) the
kind, number and Exercise Price subject to outstanding Options and Stock
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of Shares subject to outstanding awards of Restricted Shares,
Deferred Shares and Performance Shares granted under the Plan, in each case as
may be determined by the Administrator, in its sole discretion, provided,
however, that any fractional shares resulting from the adjustment shall be
eliminated. Such other equitable substitutions or adjustments shall be made as
may be determined by the Administrator, in its sole discretion. Without limiting
the generality of the foregoing, in connection with a Change in Capitalization,
the Administrator may provide, in its sole discretion, for the cancellation of
any outstanding award granted hereunder in exchange for payment in cash or other
property of the aggregate Fair Market Value of the Shares covered by such award,
reduced by the aggregate Exercise Price or purchase price thereof, if any. The
Administrator’s determinations pursuant to this Section 5 shall be final,
binding and conclusive.

Section 6.  Eligibility.

Except as set forth in Section 10 below, the Participants under the Plan shall
be selected from time to time by the Administrator, in its sole discretion, from
among Eligible Recipients; provided however that Incentive Stock Options may
only be granted to employees of the Company or any of its parents or
subsidiaries (within the meaning of Section 424 (e) and (f) of the Code).
Notwithstanding the foregoing, Non-Officer Directors shall be eligible for
awards other than those set forth in Section 10, as determined by the
Administrator from time to time.

Section 7.  Options.

(a) General. Each Participant who is granted an Option shall enter into an
Option agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its discretion, which Option agreement shall
set forth, among other things, the Exercise Price of the Option, the term of the
Option and provisions regarding exercisability of the Option granted thereunder.
Each Option shall be clearly identified in the applicable Option agreement as
either an Incentive Stock Option or a Nonqualified Stock Option. The provisions
of each Option need not be the same with respect to each Participant. More than
one Option may be granted to the same Participant and be outstanding
concurrently hereunder. Options granted under the Plan shall be subject to the
terms and conditions set forth in paragraphs (b)-(l) of this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable.

5


--------------------------------------------------------------------------------


(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant but shall not, (i) in the case of Incentive Stock Options, be less than
100% of the Fair Market Value on such date, (ii) in the case of Nonqualified
Stock Options intended to qualify as ‘‘performance-based compensation’’ within
the meaning of Section 162(m) of the Code, be less than 100% of the Fair Market
Value on such date and (iii) in any event, be less than the par value (if any)
of a Share. If a Participant owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company or of any
parents or subsidiaries (within the meaning of Section 424(e) and (f) of the
Code) and an Incentive Stock Option is granted to such Participant, the option
price of such Incentive Stock Option (to the extent required at the time of
grant by the Code) shall be no less than 110% of the Fair Market Value on the
date such Incentive Stock Option is granted.

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten years after the
date such Option is granted. Each Option's term is subject to earlier expiration
pursuant to Section 7(i) upon a termination of employment, pursuant to Section
7(k) following any Change-in-Control-related acceleration of vesting and
exercisability and pursuant to Section 7(l) following any
dissolution-or-liquidation-related acceleration of exercisability

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of preestablished
corporate performance goals, as shall be determined by the Administrator in the
applicable Option agreement. The Administrator may also provide that any Option
shall be exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time, in whole or in part, based on such
factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which, (x) in the case of unrestricted Shares
acquired upon exercise of an Option, have been owned by the Participant for more
than six months on the date of surrender, and (y) have a Fair Market Value on
the date of surrender equal to the aggregate option price of the Shares as to
which such Option shall be exercised, (iii) any other form of consideration
approved by the Administrator and permitted by applicable law or (iv) any
combination of the foregoing.

(f) Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value with respect to which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year under the Plan and
any other stock option plan of the Company shall exceed $100,000, the portion of
such Incentive Stock Options in excess of $100,000 shall be treated as
Nonqualified Stock Options. Such Fair Market Value shall be determined as of the
date on which each such Incentive Stock Option is granted. No Incentive Stock
Option may be granted to an individual if, at the time of the proposed grant,
such individual owns (or is deemed to own under the Code) stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company unless (i) the Exercise Price of such Incentive Stock Option is at least
110% of the Fair Market Value of a share of Common Stock at the time such
Incentive Stock Option is granted and (ii) such Incentive Stock Option is not
exercisable after the expiration of five years from the date such Incentive
Stock Option is granted.

(g) Rights as Stockholder. A Participant shall have no rights to dividends or
any other rights of a stockholder with respect to the Shares subject to an
Option until the Participant has given written notice of exercise, has paid in
full for such Shares, has satisfied the requirements of Section 13 hereof and,
if requested, has given the representation described in paragraph (b) of Section
14 hereof.

(h) Transfers of Options. Except as otherwise determined by the Administrator,
and in any event in the case of an Incentive Stock Option, no Option granted
under the Plan shall be transferable by a

6


--------------------------------------------------------------------------------


Participant otherwise than by will or the laws of descent and distribution.
Unless otherwise determined by the Administrator in accord with the provisions
of the immediately preceding sentence, an Option may be exercised, during the
lifetime of the Participant, only by the Participant or, during the period the
Participant is under a legal disability, by the Participant's guardian or legal
representative. The Administrator may, in its sole discretion, subject to
applicable law, permit the gratuitous transfer during a Participant’s lifetime
of a Nonqualified Stock Option, (i) by gift to a member of the Participant’s
immediate family, (ii) by transfer by instrument to a trust for the benefit of
such immediate family members, or (iii) to a partnership or limited liability
company in which such family members are the only partners or members; provided,
however, that, in addition to such other terms and conditions as the
Administrator may determine in connection with any such transfer, no transferee
may further assign, sell, hypothecate or otherwise transfer the transferred
Option, in whole or in part, other than by will or by operation of the laws of
descent and distribution. Each permitted transferee shall agree to be bound by
the provisions of this Plan and the applicable Option agreement.

(i) Termination of Employment or Service.

(1) Unless the applicable Option agreement provides otherwise, in the event that
the employment or service of a Participant with the Company or any of its
parents or subsidiaries shall terminate for any reason other than Cause,
Retirement, Disability, or death, (A) Options granted to such Participant, to
the extent that they are exercisable at the time of such termination, shall
remain exercisable until the date that is 90 days after such termination, on
which date they shall expire, and (B) Options granted to such Participant, to
the extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. The 90-day
period described in this Section 7(i)(1) shall be extended to one year after the
date of such termination in the event of the Participant's death during such
90-day period. Notwithstanding the foregoing, no Option shall be exercisable
after the expiration of its term.

(2) Unless the applicable Option agreement provides otherwise, in the event that
the employment or service of a Participant with the Company or any its parents
or subsidiaries shall terminate on account of the Retirement, Disability, or
death of the Participant, (A) Options granted to such Participant, to the extent
that they were exercisable at the time of such termination, shall remain
exercisable until the date that is one year after such termination, on which
date they shall expire and (B) Options granted to such Participant, to the
extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. Notwithstanding
the foregoing, no Option shall be exercisable after the expiration of its term.

(3) In the event of the termination of a Participant's employment or service for
Cause, all outstanding Options granted to such Participant shall expire at the
commencement of business on the date of such termination.

(j) Other Change in Employment Status. An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of an Participant, in the discretion of the Administrator. The
Administrator shall follow the written policies of the Company (if any),
including such rules, guidelines and practices as may be adopted pursuant to
Section 3 hereof, as they may be in effect from time to time, with regard to
such matters.

(k) Acceleration Upon Change in Control. In the event of a Change in Control, if
each outstanding Option is not assumed or continued, or an equivalent option or
right is not substituted therefor pursuant to the Change-in-Control
transaction's governing document (provided that such document need not address
such continuation in the case where all Options continue following a Change in
Control in accordance with their terms as in existence immediately prior to such
Change in Control, as would be the case, for example, in the case of a single
Person’s acquisition by purchase of Shares of more than 50% of the total voting
power of the Company), each Participant's outstanding Options that are not then
vested and/or exercisable shall become fully vested and exercisable
‘‘immediately prior to’’ the effective date of such Change in Control and shall
expire upon the effective date of such Change in Control. For purposes of this
Section 7(k), ‘‘immediately prior to’’ shall mean sufficiently in advance of the
Change-in-Control transaction that there will be time for the Participant to
exercise his or her Option and participate in the

7


--------------------------------------------------------------------------------


Change-in-Control transaction in the same manner as all other holders of Common
Stock. If an Option becomes fully vested and exercisable immediately prior to a
Change in Control, the Administrator shall notify the Participant in writing or
electronically that the Option has become fully vested and exercisable, and that
the Option will terminate upon the Change in Control.

For the purposes of this Section 7(k), an Option shall be considered assumed or
an equivalent option or right substituted if, following the Change in Control,
the Option or substituted option or right confers the right to purchase or
receive, for each Share subject to the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change-in-Control transaction by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change-in-Control transaction is not
solely common stock of the acquiring entity or its Affiliate, the Administrator
may determine prior to the effective date of such transaction, with the consent
of the acquiring entity, to provide for the consideration to be received upon
the exercise of the Option, for each Share subject to the Option, to be solely
common stock of the acquiring entity or its Affiliate equal in fair market value
to the per share consideration received by holders of shares of the Company's
common stock in the Change-in-Control transaction.

If a Change-in-Control transaction occurs which is a Qualifying Asset Sale or
which includes a continuation, assumption or substitution with respect to the
Options, and a Participant’s employment with the Company or any acquiring entity
or Affiliate thereof is terminated by the employer other than for Cause on or
after the effective date of the Change-in-Control transaction and prior to the
first anniversary of the effective date of the Change-in-Control transaction,
the Participant's outstanding Options that are not vested and/or exercisable on
the date of such termination shall become fully vested and exercisable as of
such date.

(l) Acceleration Upon Dissolution or Liquidation. In the event of a dissolution
or liquidation of the Company (it being under stood that no merger or other
reorganization shall qualify as a liquidation or dissolution of the Company
unless the Administrator so determines, in its sole discretion) the
Administrator shall notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. The Administrator in its discretion
may provide for a Participant to have the right to exercise his or her Option
until ten (10) days prior to such transaction as to all of the Shares covered
thereby, including Shares as to which the option would not otherwise be
exercisable. To the extent that it has not been previously exercised, an Option
will terminate immediately prior to the consummation of such proposed action.

Section 8.  Stock Appreciation Rights.

(a) General. Stock Appreciation Rights may be granted either alone (‘‘Free
Standing Rights’’) or in conjunction with all or part of any Stock Option
granted under the Plan (‘‘Related Rights’’). In the case of a Nonqualified Stock
Option, Related Rights may be granted either at or after the time of the grant
of such Stock Option. In the case of an Incentive Stock Option, Related Rights
may be granted only at the time of the grant of the Incentive Stock Option. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Stock Appreciation Rights shall be made; the number of
Shares to be awarded, the price per share, and all other conditions of Stock
Appreciation Rights. Notwithstanding the foregoing, no Related Right may be
granted for more shares than are subject to the Stock Option to which it
relates. The provisions of Stock Appreciation Rights need not be the same with
respect to each Participant. Stock Appreciation Rights granted under the Plan
shall be subject to the following terms and conditions set forth in paragraphs
(b) — (g) of this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.

(b) Awards. The prospective recipient of a Stock Appreciation Right shall not
have any rights with respect to such award, unless and until such recipient has
executed an agreement evidencing the award (a ‘‘Stock Appreciation Right
Agreement’’) and delivered a fully executed copy thereof to the Company, within
a period of sixty days (or such other period as the Administrator may specify)
after the award date.

8


--------------------------------------------------------------------------------


Participants who are granted Stock Appreciation Rights shall have no rights as
stockholders of the Company with respect to the grant or exercise of such
rights.

(c) Exercisability.

(1) Stock Appreciation Rights that are Free Standing Rights (‘‘Free Standing
Stock Appreciation Rights’’) shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant; provided, however, that no Free Standing Stock Appreciation
Right shall be exercisable during the first six months of its term, except that
this additional limitation shall not apply in the event of a Participant's death
or Disability prior to the expiration of such six-month period.

(2) Stock Appreciation Rights that are Related Rights (‘‘Related Stock
Appreciation Rights’’) shall be exercisable only at such time or times and to
the extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 7 above and this Section 8 of the
Plan; provided, however, that a Related Stock Appreciation Right granted in
connection with an Incentive Stock Option shall be exercisable only if and when
the Fair Market Value of the Stock subject to the Incentive Stock Option exceeds
the Exercise Price of such Option; provided, further, that no Related Stock
Appreciation Right shall be exercisable during the first six months of its term,
except that this additional limitation shall not apply in the event of a
Participant's death or Disability prior to the expiration of such six-month
period.

(d) Payment Upon Exercise.

(1) Upon the exercise of a Free Standing Stock Appreciation Right, the
Participant shall be entitled to receive up to, but not more than, an amount in
cash or that number of Shares (or any combination of cash and Shares) equal in
value to the excess of the Fair Market Value as of the date of exercise over the
price per share specified in the Free Standing Stock Appreciation Right (which
price shall be no less than 100% of the Fair Market Value on the date of grant)
multiplied by the number of Shares in respect of which the Free Standing Stock
Appreciation Right is being exercised, with the Administrator having the right
to determine the form of payment.

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, an amount in
cash or that number of Shares (or any combination of cash and Shares) equal in
value to the excess of the Fair Market Value as of the date of exercise over the
Exercise Price specified in the related Option multiplied by the number of
Shares in respect of which the Related Stock Appreciation Right is being
exercised, with the Administrator having the right to determine the form of
payment. Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the Related Rights have been so exercised.

(e) Non-Transferability.

(1) Free Standing Stock Appreciation Rights shall be transferable only when and
to the extent that an Option would be transferable under Section 7 of the Plan.

(2) Related Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Option would be transferable under Section 7 of the
Plan.

(f) Termination of Employment or Service.

(1) In the event of the termination of employment or service with the Company or
any its parents or subsidiaries of a Participant who has been granted one or
more Free Standing Stock Appreciation Rights, such rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator at or after grant.

(2) In the event of the termination of employment or service with the Company or
any its parents or subsidiaries of a Participant who has been granted one or
more Related Stock Appreciation Rights, such rights shall be exercisable at such
time or times and subject to such terms and conditions as set forth in the
related Stock Options.

9


--------------------------------------------------------------------------------


(g) Term.

(1) The term of each Free Standing Stock Appreciation Right shall be fixed by
the Administrator, but no Free Standing Stock Appreciation Right shall be
exercisable more than ten years after the date such right is granted.

(2) The term of each Related Stock Appreciation Right shall be the term of the
Stock Option to which it relates, but no Related Stock Appreciation Right shall
be exercisable more than ten years after the date such right is granted.

Section 9. Restricted Shares, Deferred Shares and Performance Shares.

(a) General. Awards of Restricted Shares, Deferred Shares or Performance Shares
may be issued either alone or in addition to other awards granted under the
Plan. The Administrator shall determine the Eligible Recipients to whom, and the
time or times at which, awards of Restricted Shares, Deferred Shares or
Performance Shares shall be made; the number of Shares to be awarded; the price,
if any, to be paid by the Participant for the acquisition of Restricted Shares,
Deferred Shares or Performance Shares; the Restricted Period (as defined in
paragraph (c) of this Section 9), if any, applicable to awards of Restricted
Shares or Deferred Shares; the performance objectives applicable to awards of
Deferred Shares or Performance Shares; and all other conditions of the awards of
Restricted Shares, Deferred Shares and Performance Shares. The Administrator may
also condition the grant of the award of Restricted Shares, Deferred Shares or
Performance Shares upon the exercise of Options, or upon such other criteria as
the Administrator may determine, in its sole discretion. The provisions of the
awards of Restricted Shares, Deferred Shares or Performance Shares need not be
the same with respect to each Participant.

(b) Awards and Certificates. The prospective recipient of awards of Restricted
Shares, Deferred Shares or Performance Shares shall not have any rights with
respect to any such award, unless and until such recipient has executed an
agreement evidencing the award (a ‘‘Restricted Shares Award Agreement,’’
‘‘Deferred Shares Award Agreement’’ or ‘‘Performance Shares Award Agreement,’’
as appropriate) and delivered a fully executed copy thereof to the Company,
within a period of sixty days (or such other period as the Administrator may
specify) after the award date. Except as otherwise provided below in this
Section 9(c), (i) each Participant who is granted an award of Restricted Shares
or Performance Shares shall be issued a stock certificate in respect of such
shares of Restricted Shares or Performance Shares; and (ii) such certificate
shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to any such award.

The Company may require that the stock certificates evidencing Restricted Shares
or Performance Shares granted hereunder be held in the custody of the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any award of Restricted Shares or Performance Shares, the Participant shall have
delivered a stock power, endorsed in blank, relating to the Shares covered by
such award.

With respect to awards of Deferred Shares, at the expiration of the Restricted
Period, stock certificates in respect of such shares of Deferred Shares shall be
delivered to the Participant, or his legal representative, in a number equal to
the number of Shares covered by the Deferred Shares award.

(c) Restrictions and Conditions. The awards of Restricted Shares, Deferred
Shares and Performance Shares granted pursuant to this Section 9 shall be
subject to the following restrictions and conditions:

(1) Subject to the provisions of the Plan and the Restricted Shares Award
Agreement, Deferred Shares Award Agreement or Performance Shares Award
Agreement, as appropriate, governing any such award, during such period as may
be set by the Administrator commencing on the date of grant (the ‘‘Restricted
Period’’), the Participant shall not be permitted to sell, transfer, pledge or
assign shares of Restricted Shares, Deferred Shares or Performance Shares
awarded under the Plan; provided, however, that the Administrator may, in its
sole discretion, provide for the lapse of such restrictions in installments and
may accelerate or waive such restrictions in whole or in part based on such
factors and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain performance
related goals, the Participant's termination of employment or service as a
director or Consultant to the Company or any its parents or subsidiaries, the
Participant's

10


--------------------------------------------------------------------------------


death or Disability or the occurrence of a ‘‘change in control’’ as defined in
the Restricted Shares Award Agreement, Deferred Shares Award Agreement or
Performance Shares Award Agreement, as appropriate, evidencing such award.

(2) Except as provided in paragraph (c )(l) of this Section 9, the Participant
shall generally have the rights of a stockholder of the Company with respect to
Restricted Shares or Performance Shares during the Restricted Period. The
Participant shall generally not have the rights of a stockholder with respect to
Shares subject to awards of Deferred Shares during the Restricted Period;
provided, however, that dividends declared and paid during the Restricted Period
with respect to all or any number of Shares covered by such award of Deferred
Shares may be paid to the Participant in accordance with a Deferred Shares Award
Agreement approved by the Administrator at the time of grant of such award.
Certificates for Shares of unrestricted Common Stock shall be delivered to the
Participant promptly after, and only after, the Restricted Period shall expire
without forfeiture in respect of such awards of Restricted Shares, Deferred
Shares or Performance Shares except as the Administrator, in its sole
discretion, shall otherwise determine.

The rights of Participants granted awards of Restricted Shares, Deferred Shares
or Performance Shares upon termination of employment or service as a director or
Consultant to the Company or to any its parents or subsidiaries terminates for
any reason during the Restricted Period shall be set forth in the Restricted
Shares Award Agreement, Deferred Shares Award Agreement or Performance Shares
Award Agreement, as appropriate, governing such awards.

Section 10.  Non-Officer Director Grants.

(a)  Annual Grant. Except as otherwise provided by the Administrator, on the
first business day after the annual stockholders' meeting of the Company and
each annual stockholders' meeting thereafter during the term of the Plan
(beginning with the annual stockholders' meeting in 2005), each Non-Officer
Director shall be granted that number of Shares, the aggregate Fair Market Value
of which shall equal $15,000 on the date of grant (the ‘‘Non-Officer Director
Shares’’). The Non-Officer Director Shares shall be fully vested as of the date
of grant.

(b)  Stock Availability. In the event that the number of Shares available for
grant under the Plan is not sufficient to accommodate the awards of Non-Officer
Director Shares, then the remaining Shares available for such automatic awards
shall be granted to each Non-Officer Director who is to receive such an award on
a pro-rata basis. No further grants shall be made until such time, if any, as
additional Shares become available for grant under the Plan.

Section 11.  Amendment and Termination.

The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any award theretofore granted without such Participant's
consent. Unless the Board determines otherwise, the Board shall obtain approval
of the Company's stockholders for any amendment that would require such approval
in order to satisfy the requirements of sections 162(m) or 422 of the Code, any
stock exchange rules on which the Common Stock is traded or other applicable
law. The Administrator may amend the terms of any award theretofore granted,
prospectively or retroactively, but, subject to Section 5 of Plan, no such
amendment shall impair the rights of any Participant without his or her consent.

Section 12.  Unfunded Status of Plan.

The Plan is intended to constitute an ‘‘unfunded’’ plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 13.  Withholding Taxes.

Whenever cash is to be paid pursuant to an award granted hereunder, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
federal, state and local withholding tax

11


--------------------------------------------------------------------------------


requirements related thereto. Whenever Shares are to be delivered pursuant to an
award, the Company shall have the right to require the Participant to remit to
the Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Administrator, a Participant may satisfy the foregoing requirement by electing
to have the Company withhold from delivery of Shares or by delivering already
owned unrestricted shares of Common Stock, in each case, having a value equal to
the minimum amount of tax required to be withheld. Such shares shall be valued
at their Fair Market Value on the date of which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash. Such a
election may be made with respect to all or any portion of the Shares to be
delivered pursuant to an award.

Section 14.  General Provisions.

(a) Shares shall not be issued pursuant to the exercise of any Option granted
hereunder unless the exercise of such Option and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act and the requirements of any stock exchange upon which the Common
Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

(b) The Administrator may require each person acquiring Shares to represent to
and agree with the Company in writing that such person is acquiring the Shares
without a view to distribution thereof. The certificates for such Shares may
include any legend that the Administrator deems appropriate to reflect any
restrictions on transfer which the Administrator determines, in its sole
discretion, arise under applicable securities laws or are otherwise applicable.

(c) All certificates for Shares delivered under the Plan shall be subject to
such stop-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock may then
be listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

(h) The adoption of the Plan shall not confer upon any Eligible Recipient any
right to continued employment or service with the Company or any its parents or
subsidiaries, as the case may be, nor shall it interfere in any way with the
right of the Company or any its parents or subsidiaries to terminate the
employment or service of any of its Eligible Recipients at any time.

Section 15.  Effective Date.

(a) The Plan became effective on November 1, 2002 (the ‘‘Effective Date’’).

(b)   Subject to stockholder approval of the 2004 Amendments within twelve
months following the adoption of such amendments by the Board, the 2004
Amendments shall become effective on February 11, 2004.

Section 16.  Term of Plan.

No award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but awards theretofore granted may extend beyond that
date.

12


--------------------------------------------------------------------------------
